          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION

United States of America,

v.                                    Case No. 1:18-cr-00111

Michael Stephen Autry (1), Andre      Michael L. Brown
Adam Nguyen (4), Mark William         United States District Judge
Jaramillo (6), Jacob Montgomery
Gibson (7), and Charles D.
Thompson (8),

                       Defendants.

________________________________/

                         OPINION & ORDER

     The United States obtained an indictment against Defendants

Michael Stephen Autry, Andre Adam Nguyen, Mark William Jaramillo,

Jacob Montgomery Gibson, and Charles D. Thompson claiming they “did

knowingly make, print, and publish a notice and advertisement offering

to exchange, display, and distribute” child pornography, in violation of

Title 18, United States Code, Sections 2251(d)(1)(A), 2252(e), and Section

2. (Dkt. 23 at 1–2.) The United States further alleged Defendants did

this by posting images, videos, and links in a private group chat that led

others on the chat to access child pornography maintained in Internet
user accounts.    (Id.)     By way of further explanation outside the

indictment, the United States alleges Defendants made these postings

after being invited into an online chat called “The Common Interest.”

(Dkt. 1 at 6.) Defendants moved to dismiss the indictment for failure to

state an offense or for improper venue. (Dkts. 147; 149; 151; 152; 155;

158; 160; 168; 171; 172; 173; 174; 175.) Magistrate Judge Catherine M.

Salinas issued a Report and Recommendation saying the Court should

deny their motions.       (Dkt. 199.)       Defendants Autry, Jaramillo, and

Thompson filed objections. (Dkts. 206; 207; 208.) Defendants Nguyen

and Gibson did not.

I.   Legal Standard

     After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a

magistrate judge’s report and recommendation. 28 U.S.C. § 636(b)(1);

Fed. R. Crim. P. 59; Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir.

1982) (per curiam). A district judge “shall make a de novo determination

of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The

district judge should “give fresh consideration to those issues to which



                                        2
specific objection has been made by a party.” Jeffrey S. v. State Bd. of

Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990) (citation omitted). For

those findings and recommendations to which a party has not asserted

objections, the court must conduct a plain error review of the record.

United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).

      Parties   objecting   to    a   magistrate    judge’s    report   and

recommendation must specifically identify those findings to which they

object.   Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988).

“Frivolous, conclusive, or general objections need not be considered by the

district court.” Id. The Court has conducted a de novo review of all

Defendants’ motions to dismiss.

II.   Discussion

           Defendants’      Motions       to   Dismiss   for   Insufficient
           Pleadings

      Defendants moved to dismiss under Federal Rule of Criminal

Procedure 12(b) arguing the indictment failed to state an offense and

failed to identify the manner and means by which they allegedly

committed the offense. Defendants also argued that — even accepting

the United States’s allegations as true — their conduct did not violate

the statute as their communications in the group chat can never qualify


                                      3
as a “notice or advertisement” under the statute. The Magistrate Judge

rejected each claim.

     Defendants argue the Magistrate Judge erred in determining the

indictment states an offense because it tracks the wording of the statute.

This Court disagrees. The Eleventh Circuit has held that an indictment

is sufficient if it tracks the wording of the statute, so long as the wording

sets forth the essential elements of the crime. United States v. Critzer,

951 F.2d 306, 307 (11th Cir. 1992). The indictment in this case does

exactly that. It also explains the specific conduct by which they are

alleged to have violated the statute — the posting of images and videos

and by posting links that led other users to access child pornography files.

(Dkt. 23 at 2.) Defendant Autry cites United States v. Elso, 571 F.3d 1163

(11th Cir. 2009), in support of his claim the Court may pierce the

indictment and further evaluate the adequacy of its allegations. But that

case involved an attack on the district court’s subject matter jurisdiction

— not the adequacy of the factual allegations.

     All Defendants who filed objections also argue the Magistrate

Judge erred in finding their communications on The Common Cause chat

could qualify as a “notice or advertisement” under the statute because



                                     4
they lacked any public aspect. They say the Court should adopt the

dissent in United States v. Caniff, 916 F.3d 929, 930 (11th Cir. 2019) and

find their conduct falls outside the statute. The Court, however, cannot

reach that issue yet as it is bound by the allegations in the indictment.

     The United States is entitled to the benefit of its allegations. The

Eleventh Circuit has specifically stated that the Federal Rules of

Criminal Procedure do not “provide for a pre-trial determination of the

sufficiency of the evidence.” Critzer, 951 F.3d at 307. It has thus found

it improper for a district court to do exactly that which Defendants ask it

to do — move beyond the sufficiency of the indictment’s allegations and

determine whether the presumably undisputed facts constitute the crime

charged. Id.

     There are moments in a criminal prosecution when a district court

can make that determination. Federal Rule of Criminal Procedure 29,

for example, allows a court to make such an assessment at the close of

the United States’s case. Likewise, Federal Rule of Criminal Procedure

11(b)(3), says a court cannot accept a guilty plea unless it determines

there is a factual basis for the plea. This means a court must determine

that the facts proffered by the United States and admitted by a defendant



                                    5
provide evidence from which the Court “could reasonably find that the

defendant was guilty.” United States v. Frye, 402 F.3d 1123, 1128 (11th

Cir. 2005). But, we are not at either of those points.

     The United States may be trying to square the circle. The Court

recognizes a possible disconnect between the sending or posting of “a

couple of images” and the plain meaning of the terms “advertisement”

and “notice.” Even putting aside the public/private issue, there seems to

be a difference between sending out a video to a group chat and

advertising or providing a notice of that item. If a defendant sent an

image out to others, it is hard to understand how that could be an

advertisement or notice for that image or other illegal content. It is the

content itself. Unless the statute simply outlaws the distribution of

illegal content — which would make it duplicative of other statutes — it

would seem not to cover simply distribution of illegal images. The facts

of this case are also very different from the facts in Caniff. On the other

hand, the Court notes that every circuit court to address the issue has

employed    an   expansive   definition   of   the   terms   “notice”   and

“advertisement” to apply §2251(d) to private communications and

conduct very similar to the conduct at issue here. See United States v.



                                    6
Gries, 877 F.3d 255, 260 (7th Cir. 2017) (sending email to members of

group notifying them of child pornography); United States v. Franklin,

785 F.3d 1365, 1367-68 (10th Cir. 2015) (posting previews to

downloadable files); United States v. Grovo, 826 F.3d 1207, 1211 (9th Cir.

2016) (message visible to 40–45 people notifying them of child

pornography).

       It is not clear, however, that any of those cases directly address the

issue of whether sending child pornography itself constitutes an

advertisement for or notice of child pornography. The Court has doubts

that such conduct fits within the terms of the statute. Perhaps that will

not be an issue. Perhaps there was dialogue surrounding the posting of

images that might make the United States’s case stronger.            At the

hearing before Magistrate Judge Salinas, the United States suggested

there was significant dialogue surround the posting of images. That

discussion might make the sending of content an advertisement or notice

of that content. Perhaps not. But the Court cannot assess that issue

now.     The Court overrules Defendants’ objections and adopts the

Magistrate Judge’s recommendation that their motions to dismiss based

on the sufficiency of the allegations be denied. The Court will address



                                      7
this issue when the evidence is presented to a jury at trial or the Court

at a plea hearing.1

             Motion to Dismiss for Improper Venue

     Defendants also moved to dismiss for improper venue saying they

committed no illegal act within the Northern District of Georgia.

     Venue rules come from a number of sources. Article III of the

United States Constitution states: “The Trial of all Crimes ... shall be

held in the State where the said Crimes shall have been committed . . . .”

U.S. Const. art. III, § 2, cl. 3. The Sixth Amendment guarantees that

“[i]n all criminal prosecutions, the accused shall enjoy the right to a

speedy and public trial, by an impartial jury of the State and district

wherein the crime shall have been committed . . . .” U.S. Const. amend.

VI. These provisions afford a criminal defendant the right to trial in the

district in which he or she committed the crime alleged in order to protect

the defendant from bias and inconvenience from trial in some other



1
 Defendant Jaramillo claims the Magistrate Judge failed to consider his
argument that the indictment should be dismissed under the so-called
rule of lenity. Whether the statute unambiguously proscribes Defendant
Jaramillo’s conduct depends on the facts of his conduct. The Court thus
concludes that this argument is premature and must be considered when
the Court can properly assess the application of the crime charged to the
offense proven. The Court overrules this objection.

                                    8
forum. See, e.g., United States v. Johnson, 323 U.S. 273, 275 (1944)

(unfairness of requiring trial before “a tribunal favorable to the

prosecution” and “difficulties, financial and otherwise” of being tried in

“places remote from home”); United States v. Cores, 356 U.S. 405, 407

(1958) (“The provision for trial in the vicinity of the crime is a safeguard

against the unfairness and hardship involved when an accused is

prosecuted in a remote place.”). Other statutes also speak of venue.

Federal Rule of Criminal Procedure 18, for example, states that “[u]nless

a statute or these rules permit otherwise, the government must prosecute

an offense in a district where the offense was committed.” Fed. R. Crim

P. 18.   Finally, 18 U.S.C. § 3237(a) addresses so-called “continuing

offense” by providing that “any offense against the United States begun

in one district and completed in another, or committed in more than one

district, may be inquired of and prosecuted in any district in which such

offense was begun, continued, or completed.” Id.

     In United States v. Rodriguez–Moreno, 526 U.S. 275 (1999), the

Supreme Court instructed that a district court determining the

suitability of a particular venue “must initially identify the conduct

constituting the offense (the nature of the crime) and then discern the



                                     9
location of the commission of the criminal acts.” Id. at 279. The statute

at issue in this case makes it a crime to “knowingly make[ ], print[ ], or

publish[ ], or cause[ ] to be made, printed, or published, any notice or

advertisement seeking or offering [child pornography].” 18 U.S.C.

§ 2251(c)(1)(A). The criminal activity at issue is thus the publication of

something seeking or offering child pornography. This is the type of

crime that may occur in more than one district, including at least the

district in which the offer or request is made and the district in which it

is received.

     The Magistrate Judge recognized that the Eleventh Circuit has not

addressed venue under 18 U.S.C. § 2251(c). In the absence of any such

guidance, the Magistrate Judge relied on the Second Circuit’s conclusion

in United States v. Rowe, 414 F.3d 271 (2d Cir. 2005), that venue under

the statute may be found where the undercover agent was located when

he entered the chat. Defendants make no new argument and simply say

the Magistrate Judge should not have followed that decision.

     Defendant Autry claims he will have to travel to Atlanta for the

trial and find a place to live (at his own expense). (Dkt. 208 at 2.) He

does not, however, identify any actual prejudice from venue in Atlanta.



                                    10
Similarly, Defendant Thompson argues that he will have to travel to the

Northern District of Georgia from Florida for trial. But he too fails to

identify any actual prejudice (aside from the inconvenience) of doing so.2

Moreover, this allege prejudice — if sufficient — could be addressed by a

motion to transfer venue under Federal Rule of Criminal Procedure 21(b),

but neither Defendant Autry, Defendant Thompson, nor any other

defendant has sought a transfer under this Rule. Defendants Autry and

Thompson also cite no legal authority suggesting this inconvenience

warrants dismissal in the absence of a motion to transfer venue.

     The Court agrees with the Magistrate Judge’s conclusion that,

given the undercover agent’s repeated participation in the chat group

from the Northern District of Georgia, Defendants’ motions to dismiss for

improper venue should be denied.

III. Conclusion

     The   Court    OVERRULES        Objections   to   the   Report   and

Recommendation filed by Defendants Autry, Jaramillo, and Thompson




2
 In his objections, Defendant Thompson suggests that he had moved for
a change of venue. He did not. His two filings regarding venue (Dkts.
172; 187) sought dismissal, not a change of venue under Rule 21(b).


                                   11
(Dkts. 206; 207; 208), ADOPTS the Magistrate Judge’s Report and

Recommendation (Dkt. 199), and DENIES the Motions to Dismiss filed

by Defendants Autry, Nguyen, Jaramillo, Gibson, and Thompson (Dkts.

147; 149; 151; 152; 155; 158; 160; 168; 171; 172; 173; 174; 175).

     SO ORDERED this 3rd day of March, 2020.




                                    12
